              Case 2:20-cv-07581-JAK-SK Document 19 Filed 08/13/21 Page 1 of 4 Page ID #:285



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Lisa R. Weddle, Bar No. 259050
                     2   Blake H. Ramsay, Bar No. 300025
                         300 South Grand Avenue
                     3   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     4   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     5   Email: lisa.weddle@morganlewis.com
                                blake.ramsay@morganlewis.com
                     6
                         Attorneys for Defendant
                     7   BMW of North America, LLC
                     8
                         LAW OFFICES OF WILLIAM R. MCGEE, APLC
                     9   William R. McGee, Bar No. 122153
                         Deanna M. Wallace, Bar No. 242825
                    10   Kevin A. Alexander II, Bar No. 294308
                         701 Plomar Airport Rd, Suite 250
                    11   Carlsbad, CA 92011
                         Tel: +1.760.438.1047
                    12   Fax: +1.760.438.1056
                         Email: LemonAtty@aol.com
                    13          DeannaLemonLaw@gmail.com
                                Kevin.LemonLaw@gmail.com
                    14
                         Attorneys for Plaintiff
                    15   Saman Alishahi
                    16
                                                    UNITED STATES DISTRICT COURT
                    17
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    18

                    19   SAMAN ALISHAHI,                            Case No. 2:20−cv−07581 JAK (SKx)
                    20                           Plaintiff,
                                                                    JOINT STATUS REPORT RE
                    21                     vs.                      ARBITRATION
                    22   BMW OF NORTH AMERICA, LLC,                 Judge:           Hon. Judge John A.
                         and DOES 1 through 10, inclusive,                           Kronstadt
                    23
                                                 Defendants.        Department:    10B
                    24                                              Removal Filed: August 20, 2020
                                                                    Action Filed: July 17, 2020
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                              CASE NO. 2:20−CV−07581 JAK (SKX)
                         DB2/ 40891322.1                                JOINT STATUS REPORT RE ARBITRATION
              Case 2:20-cv-07581-JAK-SK Document 19 Filed 08/13/21 Page 2 of 4 Page ID #:286



                     1            Plaintiff Saman Alishahi (“Plaintiff”) and Defendant BMW of North
                     2   America, LLC (“Defendant”) stipulated to arbitration on December 14, 2020, and
                     3   this Court executed the Order to Stipulation on February 16, 2021. Plaintiff and
                     4   Defendant are currently engaged in efforts to settle the case prior to Plaintiff
                     5   serving her demand for arbitration.
                     6   Dated:            August 13, 2021              MORGAN, LEWIS & BOCKIUS LLP
                     7

                     8                                                  By     /s/ Blake H. Ramsay
                                                                             Blake H. Ramsay
                     9                                                       Lisa R. Weddle
                                                                             Attorneys for Defendant
                    10                                                       BMW of North America, LLC
                    11

                    12   Dated:            August 13, 2021           LAW OFFICES OF WILLIAM R.
                                                                     MCGEE, APLC
                    13

                    14
                                                                        By     /s/ William R. McGee
                    15                                                       Kevin A. Alexander II
                    16
                                                                             William R. McGee
                                                                             Deanna M. Wallace
                    17
                                                                             Attorneys for Plaintiff
                                                                             Saman Alishahi
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                     2
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                    CASE NO. 2:20−CV−07581 JAK (SKX)
                         DB2/ 40891322.1                                      JOINT STATUS REPORT RE ARBITRATION
              Case 2:20-cv-07581-JAK-SK Document 19 Filed 08/13/21 Page 3 of 4 Page ID #:287



                     1                                   SIGNATURE ATTESTATION
                     2            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that all signatories
                     3   have reviewed this document and concur in this documents content, and that all
                     4   signatories authorize the filing of this document.
                     5                                       By: /s/ Blake H. Ramsay
                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                       3
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                    CASE NO. 2:20−CV−07581 JAK (SKX)
                         DB2/ 40891322.1                                      JOINT STATUS REPORT RE ARBITRATION
              Case 2:20-cv-07581-JAK-SK Document 19 Filed 08/13/21 Page 4 of 4 Page ID #:288



                     1                                  CERTIFICATE OF SERVICE
                     2            I, the undersigned, declare that I am over the age of 18 and am not a party to
                     3   this action. I am employed in the City of Los Angeles, CA; my business address is
                     4   Morgan, Lewis & Bockius LLP, 300 South Grand Avenue, Twenty-Second Floor,
                     5   Los Angeles, CA 90071.
                     6            On the date below, I served a copy of the foregoing document entitled:
                     7   JOINT REPORT REGARDING AGREED UPON PRIVATE NEUTRAL
                     8   MEDIATOR
                     9   on the interested parties in said case as follows:
                    10                                        Served Electronically
                    11                                 Via the Court’s CM/ECF System
                    12            I declare under penalty of perjury under the laws of the United States of
                    13   America that the foregoing is true and correct. I declare that I am employed in the
                    14   office of a member of the Bar of this Court, at whose direction the service was
                    15   made.
                    16            This declaration is executed in Los Angeles, California on August 13, 2021.
                    17                                         /s/ Blake H. Ramsay
                    18                                          Blake H. Ramsay
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                      4
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                    CASE NO. 2:20−CV−07581 JAK (SKX)
                         DB2/ 40891322.1                                      JOINT STATUS REPORT RE ARBITRATION
